Case 2:18-cv-06092-MCA-JAD Document 52-8 Filed 09/03/20 Page 1 of 12 PageID: 842




 Steven J. Luckner
 Jennifer Rygiel-Boyd
 OGLETREE, DEAKINS, NASH,
 SMOAK & STEWART, P.C.
 10 Madison Avenue, Suite 400
 Morristown, New Jersey 07960
 Telephone: (973) 656-1600
 Facsimile: (973) 656-1611
 Attorneys for Defendant Liberty Mutual
 Insurance Company

                                                   :        Hon. Madeline Cox Arelo, U.S.D.J.
     LATOYA THOMPSON,                              :        Case No.: 2:18-cv-06092-MCA-JAD
                                                   :
                         Plaintiff,                :       DEFENDANT’S STATEMENT OF
     v.                                            :       UNDISPUTED MATERIAL FACTS
                                                   :        PURSUANT TO L. CIV. R. 56.1
     LIBERTY MUTUAL INSURANCE,                     :
                                                   :
                         Defendant.                :
                                                   :

          Pursuant to Local Civil Rule 56.1(a), Defendant Liberty Mutual Insurance Company

 (“Liberty Mutual” or “the Company”) hereby submits the following Statement of Undisputed

 Material Facts in support of its Motion for Summary Judgment:

 The Parties

          1.    Liberty Mutual is a property and casualty insurer in the United States.

          2.    Plaintiff Latoya Thompson (“Plaintiff”) worked at Liberty Mutual’s Roseland

 office from April 7, 2008 through her termination on July 28, 2016. (Pl. Dep. Tr., 46:11-18;

 (Rygiel-Boyd Cert., Exh. 1.)1




 1
  Throughout this Statement references to Plaintiff’s Deposition will be cited as “Pl. Tr. [page:line
 number].” True and correct copies of the cited transcript pages are attached to the Rygiel-Boyd
 Cert. as Exhibit 1. Additionally, all referenced exhibits refer to the exhibits attached to the
 accompanying Certification of Jennifer Rygiel-Boyd (“Rygiel-Boyd Cert.”).

                                                  1
Case 2:18-cv-06092-MCA-JAD Document 52-8 Filed 09/03/20 Page 2 of 12 PageID: 843




        3.      Plaintiff filed this action on or about February 6, 2018 asserting claims of

 pregnancy discrimination, disability discrimination based upon pregnancy, and retaliation based

 upon pregnancy and disability. (Docket Entry No. 1-1, ¶¶ 303, 311, 319.)

 Liberty Mutual’s Anti-Discrimination, EEO and Handbook Policies

        4.      Liberty Mutual’s Equal Employment Opportunity policy (“EEO Policy”) provides

 that the Company will not tolerate discrimination on the basis of any protected characteristic,

 including pregnancy. (Rygiel-Boyd Cert., Exh. 2).

        5.      Plaintiff understood that Liberty Mutual expressed a commitment to providing

 equal employment opportunity to all, including the fact that it would not tolerate discrimination

 on the basis of any characteristic prohibited by federal, state or local law, including based on race,

 disability, pregnancy, or any other protected category. (Pl. Dep. Tr., 63:22-64:20).

        6.      Plaintiff also understood that she was an “at-will” employee whose employment

 could be terminated at any time and for any reason. (Pl. Dep. Tr., 64:21-65:6).

        7.      Finally, Plaintiff acknowledged that Liberty Mutual’s Employee Handbook did not

 create a contract of employment between herself and Liberty Mutual. (Pl. Dep. Tr., 11-14).

 Liberty Mutual Hired Plaintiff on April 7, 2008 as a Claims Adjuster

        8.      Prior to being hired, Plaintiff interviewed in-person with, inter alia, Michelle

 Skibinsky, Michael Squeo, Allison Rotsettis, and Edie McGinn. (Pl. Dep. Tr., 36:2-37:23).

        9.      Liberty Mutual hired Plaintiff as an Associate Claims Specialist on April 7, 2008

 to work at its Roseland office. (Pl. Dep. Tr., 35:23-36:1; 42:18-24; 46:11-18).

        10.     As an Associate Claims Specialist, Plaintiff was assigned workers’ compensation

 cases after the claims were reported to Liberty Mutual. She would direct treatment, pay lost wages

 and missing indemnity, and to try to resolve and settle the claim. (Pl. Dep. Tr., 42:23-43:7.)



                                                   2
Case 2:18-cv-06092-MCA-JAD Document 52-8 Filed 09/03/20 Page 3 of 12 PageID: 844




 In 2013 Plaintiff’s job performance begins to Deteriorate

        11.     In 2013, Plaintiff failed to arrange for a response to a civil lawsuit on behalf of

 Liberty Mutual, resulting in Liberty Mutual being required to pay over $250,000. (Rygiel-Boyd

 Cert., Exh. 3, Pg. 2-3)

        12.     Edie McGinn, Plaintiff’s direct supervisor, completed and provided Plaintiff with

 her Objective Setting and Performance Evaluation Form for 2013. (Pl. Dep. Tr.,160:5-161:3;

 McGinn Dep. Tr., 45:22-48:10; 50:24-51:24; Rygiel-Boyd Cert., Exh. 3.) 2

        13.     According to Plaintiff, she was terminated because of a 2013 issue with a civil

 lawsuit that resulted in Liberty Mutual being required to pay over $250,000, which was discussed

 in Plaintiff’s 2013 performance evaluation. (Pl. Dep. Tr., 171:23-174:25; 477:4-13; Rygiel-Boyd

 Cert., Exh. 3, Pgs. 2-3.)

 In 2014, Plaintiff’s Job Performance Declines Precipitously

        14.     Debra Holt became the Team Manager and Plaintiff’s direct supervisor, on or about

 April 21, 2014. (McGinn Dep. Tr., 53:6-12; 54:18-20; 55:15-20; 62:13-15; Holt Dep. Tr., 22:25-

 23:1; 27:2-28:2; 60:8-17.)3

        15.     On May 28, 2014, Holt sent an email to Jenese Karlen, HR, requesting time to speak

 with her regarding a “new trend… with Latoya” (Rygiel-Boyd Cert., Exh. 4.)




 2
   Throughout this Statement references to Edith McGinn’s Deposition will be cited as “McGinn
 Dep. Tr. [page:line number].” True and correct copies of the cited transcript pages are attached to
 the Rygiel-Boyd Cert. as Exhibit 30.
 3
   Throughout this Statement references to Debra Holt’s Deposition will be cited as “Holt Dep. Tr.
 [page:line number].” True and correct copies of the cited transcript pages are attached to the
 Rygiel-Boyd Cert. as Exhibit 31.

                                                 3
Case 2:18-cv-06092-MCA-JAD Document 52-8 Filed 09/03/20 Page 4 of 12 PageID: 845




           16.   Holt then had discussions regarding Plaintiff’s performance issues with Michael

 Squeo, the Regional Claims Manager. (Squeo Dep. Tr., 28:14-29:4; 33:15-34:7; 35:9-12.)4

           17.   Based on those discussions, Squeo requested HR and his supervisor for permission

 to terminate Plaintiff. (Squeo Dep. Tr., 39:19-40:7.)

           18.   As Squeo noted in his July 24, 2014 e-mail, 136 of the 232 claims assigned to

 Plaintiff had not been touched in three months; “some of the new assignments were not reviewed

 within the 14 day requirement;” 20 cases had to be reassigned to another Technical Claims

 Specialist; and mail was founded on her desk untouched. (Rygiel-Boyd Cert., Exh. 5.)

           19.   With the approval of Squeo and HR, Holt issued a Written Warning to Plaintiff on

 August 13, 2014 (“First Warning”). (Pl. Dep. Tr., 264:18-265:16; Holt Dep. Tr., 87:7-14; Squeo

 Dep. Tr., 33:15-35:12; Rygiel-Boyd Cert., 6.)

           20.   Prior to issuing the First Warning, Holt met with Plaintiff on June 11, 2014 and

 June 24, 2014 to discuss these performance issues. (Pl. Dep. Tr., 266:5-267:6.)

           21.   As part of the First Warning, Plaintiff was to attend weekly coaching sessions with

 Holt to help improve her performance. (Pl. Dep. Tr., 272:13-23; 275:5-16; Holt Dep. Tr., 94:16-

 95:10.)

           22.   One of the areas on which Holt coached Plaintiff was email communications with

 her coworkers. (Pl. Dep. Tr., 276:11-17.)

           23.   Holt and Squeo discussed Plaintiff’s performance issues on September 11, 2014.

 Holt acknowledged that Plaintiff’s performance was “not getting worse” but was not “where she

 should be.” (Rygiel-Boyd Cert., Exh. 7.)


 4
   Throughout this Statement references to Michael Squeo’s Deposition will be cited as “Squeo
 Dep. Tr. [page:line number].” True and correct copies of the cited transcript pages are attached to
 the Rygiel-Boyd Cert. as Exhibit 32.

                                                  4
Case 2:18-cv-06092-MCA-JAD Document 52-8 Filed 09/03/20 Page 5 of 12 PageID: 846




           24.   Consequently, Squeo agreed to extend the Written Warning for another 30 day

 period because Plaintiff did not “demonstrate the ability to consistently meet and maintain

 expectations in other areas,” the Written Warning was extended for another 30 days on September

 16, 2014 (“Second Warning”). (Pl. Dep. Tr., 299:19-301:8; Squeo Dep. Tr., 36:10-37:2; Rygiel-

 Boyd Cert., Exhs. 7 and 8.)

           25.   Holt continued the weekly coaching sessions with Plaintiff. (Pl. Dep. Tr., 303:21-

 305:7.)

           26.   On September 16, 2014, over 30 days after the Written Warning was issued to her,

 Plaintiff submitted a rebuttal to the Written Warning, which did not relate to Plaintiff’s pregnancy.

 (Pl. Dep. Tr., 295:1-24; Rygiel-Boyd Cert., Exh. 9.)

           27.   Holt, with the approval of Mr. Squeo and Jenese Karlen from Human Resources,

 removed Plaintiff from the written warning status effective October 14, 2014. (Pl. Dep. Tr.,

 306:15-25; Squeo Dep. Tr., 37:13-18; Rygiel-Boyd Cert., Exh. 10.)

 Plaintiff Disagrees with the 2014 Performance Assessment of Manager Debra Holt

           28.   Holt completed and provided Plaintiff with her Objective Setting and Performance

 Evaluation Form for 2014. (Pl. Dep. Tr., 187:16-188:11; Holt Dep. Tr., 75:15-22; 77:11-78:20;

 Rygiel-Boyd Cert., Exh. 11.)

           29.   In the review, Holt credited Plaintiff with improving her work performance after

 being placed on a Written Warning. (Rygiel-Boyd Cert., Exh. 11.)

           30.   Her overall performance rating was a 5 on a scale of 1 – 15 (with a 6 for results

 rating and a -1 for behaviors rating). (Rygiel-Boyd Cert., Exh. 11.)




                                                  5
Case 2:18-cv-06092-MCA-JAD Document 52-8 Filed 09/03/20 Page 6 of 12 PageID: 847




        31.     When Holt met with Plaintiff in 2014 and explained to her that “that case … blew

 up,” Plaintiff believes that “it was predetermined that [she] would be terminated.” (Pl. Dep. Tr.,

 477:9-13.)

        32.     Plaintiff maintains that Liberty Mutual made the decision to terminate her in 2014.

 (Pl. Dep. Tr., 477:18-478:8.)

 Plaintiff’s Contacts HR After Receiving Written Warning

        33.     Just prior to submitting her rebuttal to the Written Warning on September 16, 2014,

 Plaintiff submitted a complaint to Human Resources alleging that Holt discriminated against her

 because of factors other than pregnancy. (Pl. Dep. Tr., 504:6-18; 507:12-20; Rygiel-Boyd Cert.,

 Exh. 12.)

        34.     HR investigated Plaintiff’s complaint, including interviewing Plaintiff. (Pl. Dep.

 Tr., 504:23-25; 506:1-12.)

        35.     Upon concluding its investigation, HR advised Plaintiff that they were unable to

 substantiate her allegations. (Pl. Dep. Tr., 506:13-507:11.)

 In 2015 and 2016, Plaintiff’s Job Performance Continues to Decline

        36.     On April 9, 2015, Michelle Skibinsky became Plaintiff’s direct supervisor. (Pl.

 Dep. Tr., 311:12-17; Holt Dep. Tr., 70:7-13.)

        37.     Skibinsky issued a Verbal Warning to Plaintiff on June 10, 2015 (“Third Warning”)

 because of the “quality of [her] claim handling and the management of [her] inbox.” (Pl. Dep. Tr.,

 310:12-25; 311:6-11; 311:19-312:6; Rygiel-Boyd Cert., Exh. 13.)

        38.     Skibinsky then issued a Written Warning to Plaintiff on June 26, 2015 (“Fourth

 Warning”). (Pl. Dep. Tr., 344:3-23; Rygiel-Boyd Cert., Exh. 14.)




                                                  6
Case 2:18-cv-06092-MCA-JAD Document 52-8 Filed 09/03/20 Page 7 of 12 PageID: 848




        39.     As part of the Written Warning, Plaintiff was to attend weekly coaching sessions

 with Skibinsky. (Pl. Dep. Tr., 346:14-347:2.)

        40.     Plaintiff also received a One Time Final Warning for violating the Company’s

 internet usage policy. (Pl. Dep. Tr., 329:21-330:16; Rygiel-Boyd Cert., Exh. 15.)

        41.     Plaintiff admittedly used the internet for nonbusiness-related purposes while

 working at Liberty Mutual. (Pl. Dep. Tr., 331:4-14.)

        42.     On January 13, 2016, Skibinsky and Karlen held a job performance discussion with

 Plaintiff. (Pl. Dep. Tr., 381:16-22.)

        43.     The next day, January 14, 2016, Karlen sent a follow-up to email to Plaintiff

 regarding the behavioral issues and policy violations discussed (“Fifth Warning”). (Pl. Dep. Tr.,

 367:5-24; Rygiel-Boyd Cert., Exh. 16.)

        44.     Karlen also sent Plaintiff a follow-up email detailing her various performance

 issues. (Rygiel-Boyd Cert., Exh. 17.)

 Plaintiff Disagrees with the 2015 Performance Assessment of Manager Michelle Skibinsky

        45.     Skibinsky completed and provided Plaintiff with her Objective Setting and

 Performance Evaluation Form for 2015. (Pl. Dep. Tr., 205:3-16; Rygiel-Boyd Cert., Exh. 18.)

        46.     Her overall performance rating was a 4 on a scale of 1 – 15 (with a 5 for results

 rating and a -1 for behaviors rating). (Rygiel-Boyd Cert., Exh. 18.)

        47.     Plaintiff disputed Ms. Skibinsky’s assessment of her performance. (Rygiel-Boyd

 Cert., Exh. 18, Pgs. 8-9.)




                                                  7
Case 2:18-cv-06092-MCA-JAD Document 52-8 Filed 09/03/20 Page 8 of 12 PageID: 849




 Plaintiff Contacts HR After Receiving Her 2015 Performance Evaluation

        48.       Plaintiff submitted a complaint to HR on January 25, 2016, alleging that Skibinsky

 discriminated and harassed her because of factors other than pregnancy. (Pl. Dep. Tr., 530:3-23;

 Rygiel-Boyd Cert., Exh. 19.)

        49.       HR investigated this complaint. (Polk Dep. Tr., 28:2-25; 35:4-20; 41:19-45:8;

 48:10-51:25.)5

         50.      Upon the conclusion of his investigation, Michael Polk, HR Manager, met with

 Plaintiff on May 16, 2016, and advised her that HR could not substantiate her allegations against

 Skibinsky. (Pl. Dep. Tr., 616:6-617:20; Polk Dep. Tr., 53:5-10; Rygiel-Boyd Cert., Exh. 20.)

 Plaintiff Notified Liberty Mutual of Her Pregnancy on May 13, 2016

         51.      On May 13, 2016, Plaintiff sent an email to Skibinsky and Polk notifying them that

 she was pregnant. (Rygiel-Boyd Cert., Exh. 21.)

         52.      This email was the first time Plaintiff notified Liberty Mutual of her pregnancy.

 (Docket Entry No. 1-1,¶ 250.)

         53.      Skibinsky sent Plaintiff a congratulatory email in response, wishing her “a happy

 and health pregnancy” and subsequently referring to Plaintiff’s announcement as “great news.”

 (Rygiel-Boyd Cert., Exh. 21.)

 Plaintiff Receives Another Written Performance Warning

        54.       Skibinsky issued a Written Warning to Plaintiff on May 26, 2016 (“Sixth and Final

 Warning”). (Pl. Dep. Tr., 390:22-391:19; 393:9-11; Rygiel-Boyd Cert., Exh. 22.)




 5
  Throughout this Statement references to Michael Polk’s Deposition will be cited as “Polk Dep.
 Tr. [page:line number].” True and correct copies of the cited transcript pages are attached to the
 Rygiel-Boyd Cert. as Exhibit 33.

                                                  8
Case 2:18-cv-06092-MCA-JAD Document 52-8 Filed 09/03/20 Page 9 of 12 PageID: 850




        55.     Skibinsky made the recommendation to issue the Sixth and Final Warning, but she

 did not have the authority to issue it. (Skibinsky Dep. Tr. Vol. 2, 25:9-16.)6

        56.     Prior to issuing the Sixth and Final Warning and prior to Plaintiff’s notification to

 Liberty Mutual that she was pregnant, Skibinsky met with Plaintiff on, at least, 13 occasions, to

 counsel and coach Plaintiff’s performance issues. (Rygiel-Boyd Cert., Exh. 22.)

        57.     Plaintiff admitted that she does not know whether Skibinsky issued the Sixth and

 Final Warning because she was pregnant. (Pl. Dep. Tr., 408:1-11.)

        58.     Plaintiff admitted that she was not the only pregnant employee. Other employees

 were also pregnant at the time. (Pl. Dep. Tr., 408:7-10.)

        59.     Plaintiff admitted that Skibinsky did not say anything demeaning or derogatory to

 her regarding her pregnancy. (Pl. Dep. Tr., 408:12-17.)

        60.     Because Plaintiff’s job performance did not “improve consistently to an acceptable

 level” after being issued the Sixth and Final Warning, Skibinsky placed Plaintiff on probation on

 June 27, 2016 for 30 days. (Pl. Dep. Tr., 415:7-416:11; DeBellis Dep. Tr., 79:24-80:16; Rygiel-

 Boyd Cert., Exh. 23.)7

        61.     Skibinsky did not have the authority to issue the probation. She could only make

 the recommendation to HR. (Skibinsky Dep. Tr. Vol. 2, 36:15-37:3; 38:6-8; 38:16-21.)

        62.     Plaintiff’s probationary period ended on July 27, 2016. (Pl. Dep. Tr., 416:17-23;

 440:8-15; 441:3-5; Rygiel-Boyd Cert., Exh. 23.)


 6
   Throughout this Statement references to Michelle Skibinsky’s Deposition will be cited as
 “Skibinsky Dep. Tr. [Volume:page:line number].” Ms. Skibinksy’s married name is “Kalikovic”.
 True and correct copies of the cited transcript pages are attached to the Rygiel-Boyd Cert. as
 Exhibit 34.
 7
   Throughout this Statement references to Mary Ellen DeBellis’ Deposition will be cited as
 “DeBellis Dep. Tr. [page:line number].” True and correct copies of the cited transcript pages are
 attached to the Rygiel-Boyd Cert. as Exhibit 35.

                                                  9
Case 2:18-cv-06092-MCA-JAD Document 52-8 Filed 09/03/20 Page 10 of 12 PageID: 851




            63.   Plaintiff understood that her employment could be terminated if she failed to

  improve her job performance during the probationary period. (Pl. Dep. Tr., 417:20-24; 439:25-

  440:5.)

            64.   Plaintiff understood that, once her probationary period ended, Liberty Mutual

  would make a decision regarding her employment. (Pl. Dep. Tr., 441:6-9.)

            65.   On July 15, 2016, Plaintiff notified Liberty Mutual’s HR Support Center that her

  maternity leave would begin on August 8, 2016. (Pl. Dep. Tr., 438:5-439:7; Rygiel-Boyd Cert.,

  Exh. 24.)

            66.   On July 27, 2016, Plaintiff’s doctor gave her a medical note placing her on

  maternity leave effective July 28, 2016, but Plaintiff never provided the updated accommodation

  request and supporting medical document to Liberty Mutual until July 29, 2016, two days after

  Plaintiff’s 30 day probationary period ended. (Pl. Dep. Tr., 455:15-21; 465:23-24.)

            67.   Plaintiff never notified Skibinsky of the updated accommodation request. (Pl. Dep.

  Tr., 442:11-25; 444:2-4; 455:15-18.)

            68.   Plaintiff testified that she did not provide Liberty Mutual with a medical note from

  her doctor changing the start date of her maternity leave prior to her termination. (Pl. Dep. Tr.,

  455:15-21; 463:14-464:1.)

  Individuals other than Skibinsky made the decision to terminate Plaintiff’s Employment

            69.   After Plaintiff’s probationary period expired, Skibinsky recommended that

  Plaintiff’s employment be terminated due to her continued performance issues. (Skibinsky Dep.

  Tr. Vol. 2, 40:12-25; 41:11-42:19; Rygiel-Boyd Cert., Exh. 25.)




                                                   10
Case 2:18-cv-06092-MCA-JAD Document 52-8 Filed 09/03/20 Page 11 of 12 PageID: 852




         70.     Tressa Schnippel, Employee Relations Specialist, supported the termination

  decision and requested Mary Ellen DeBellis’s approval on July 27, 2016. (DeBellis Dep. Tr., 51:4-

  52:23; 81:20-82:15; 115:23-116:9; Rygiel-Boyd Cert., Exh. 25.)

         71.     In considering that recommendation, DeBellis reviewed Plaintiff’s performance

  reviews and disciplinary notices. (DeBellis Dep. Tr., 52:2-7; 73:18-74:10; 117:2-13; Rygiel-Boyd

  Cert., Exh. 25.)

         72.     On July 27, 2016, DeBellis approved the termination, finding that the termination

  was appropriate. DeBellis was not aware of Plaintiff’s pregnancy at this time. (DeBellis Dep. Tr.,

  65:5-66:3; 77:12-20; 91:10-14; 92:17-19; Rygiel-Boyd Cert., Exh. 26.)

         73.     Plaintiff went to work on July 28, 2016, the day after her probationary period ended.

  (Pl. Dep. Tr., 440:16-441:5.)

         74.     Skibinsky sent Plaintiff a message asking Plaintiff to come to her office. (Pl. Dep.

  Tr., 444:10-15.)

         75.     Plaintiff responded that she was on a telephone call with a customer and asked if

  she could stop by after the call. (Pl. Dep. Tr., 444:16-18.)

         76.     Skibinsky told Plaintiff that was fine and to meet her in the conference room. (Pl.

  Dep. Tr., 444:19-20.)

         77.     Plaintiff, however, never met Skibinsky in the conference room. (Pl. Dep. Tr.,

  444:21-445:18.)

         78.     Instead, she abruptly left work. (Pl. Dep. Tr., 444:21-446:10; Rygiel-Boyd Exh.

  27.)

         79.     The next day, July 29, 2016, Plaintiff received a call from a Pennsylvania number

  at approximately 5:30 p.m. while she was out at a store (Pl. Dep. Tr., 452:3-11; 453:12-15.)



                                                   11
Case 2:18-cv-06092-MCA-JAD Document 52-8 Filed 09/03/20 Page 12 of 12 PageID: 853




         80.    DeBellis, along with Tressa Schnippel, was calling Plaintiff to advise her of the

  Company’s termination decision since DeBellis did not meet with Plaintiff on July 28. (DeBellis

  Dep. Tr., 54:4-55:6; 114:7-115:11.)8

         81.    After Plaintiff said hello, Ms. DeBellis began talking but the call dropped. (Pl. Dep.

  Tr., 452:12-16; 452:20-22.)

         82.    Plaintiff did not return the call because her phone died. (Pl. Dep. Tr.,452:17-19.)

         83.    Liberty Mutual sent a termination letter via FedEx overnight mail on August 1,

  2016. (Rygiel-Boyd Cert., Exh. 28.)

         84.    Liberty Mutual’s termination letter was delivered the next day on August 2, 2016

  at 9:50 a.m. when FedEx left it at the front door to Plaintiff’s house. (Pl. Dep. Tr., 485:14-18;

  Rygiel-Boyd Cert., Exh. 29.)

         85.    Plaintiff did not receive the letter until a week after it was delivered because she

  shares the front door with another apartment in her building. (Pl. Dep. Tr., 467:2-469:24; 472:8-

  18.)

         86.    After she received the package, Plaintiff waited approximately one to three months

  before she opened the FedEx overnight envelope. (Pl. Dep. Tr., 480:9-481:1.)




  Dated: July 7, 2020                                          s/ Jennifer Rygiel-Boyd
                                                               Steven J. Luckner
                                                                                                 
                                                                                                 
                                                                                           43399893.1




  8
   Ms. DeBellis placed the call to Plaintiff because Ms. Hollis was on maternity leave at the time.
  (DeBellis Dep. Tr., 55:7-19.)

                                                 12
